Case 2:19-bk-18234-ER      Doc 61 Filed 03/06/20 Entered 03/06/20 10:50:08                 Desc
                            Main Document Page 1 of 2



 1 John P. Pringle, SBN 072300
   Toan B. Chung, SBN 276505
 2 ROQUEMORE, PRINGLE & MOORE, INC.
                                                                 FILED & ENTERED
   6055 E. Washington Blvd., Suite 500
 3
   Los Angeles, CA 90040-2466
 4 Tel No. (323) 724-3117                                              MAR 06 2020
   Fax No. (323) 724-5410
 5                                                                CLERK U.S. BANKRUPTCY COURT
   Attorneys for Sam S. Leslie,                                   Central District of California
                                                                  BY gonzalez DEPUTY CLERK
 6 Chapter 7 Trustee

 7
                                                           CHANGES MADE BY COURT
 8
                             UNITED STATES BANKRUPTCY COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
10

11

12 In re:                                            Case No. 2:19-bk-18234-ER

13 RUSSELL GANDO OSIO,                               Chapter 7

14                                                   ORDER GRANTING IN PART AND
                  Debtor.                            DENYING IN PART TRUSTEE’S
15                                                   MOTION OBJECTING TO DEBTOR’S
                                                     AMENDED EXEMPTION
16
                                                     [DOCKET NO. 55]
17
                                                     Hearing
18                                                   Date:       March 4, 2020
                                                     Time:       10:00 a.m.
19                                                   Place:      U.S. Bankruptcy Court
                                                                 Courtroom 1568
20                                                               255 E. Temple St.
                                                                 Los Angeles, CA 90012
21

22
     IN SAID DISTRICT AT LOS ANGELES, CALIFORNIA ON THE DATE ASCRIBED
23
     BELOW:
24
            The Chapter 7 Trustee’s Motion Objecting to Debtor’s Amended Exemption (the
25
     “Objection”) came on regularly for hearing on March 4, 2020 at 10:00 a.m., before the Honorable
26
27 Ernest M. Robles, United States Bankruptcy Judge, in Courtroom 1568 of the United States

28 Bankruptcy Court located at 255 E. Temple Street, Los Angeles, CA 90012. The Court issued a


                                                                                                   1
Case 2:19-bk-18234-ER       Doc 61 Filed 03/06/20 Entered 03/06/20 10:50:08              Desc
                             Main Document Page 2 of 2



 1 tentative ruling sustaining in-part and overruling in-part the Objection and waiving appearances.

 2          Having reviewed the Objection, the pleadings and other documents on file, and good cause
 3
     shown, the Court adopts its tentative ruling [Docket No. 59] as its final ruling and incorporates
 4
     herein in full by reference, it is and hereby ORDERS:
 5
            ORDERED that the Objection is SUSTAINED sustained with respect to the Settlement
 6

 7 Funds of $41,523.08; and it is hereby

 8          FURTHER ORDERED that the Objection is OVERRULED overruled with respect to the

 9 Tax Refunds of $1,143.00.

10          IT IS SO ORDERED.
11
                                                    ###
12

13

14

15

16

17

18

19

20

21

22

23
     Date: March 6, 2020
24

25

26
27

28


                                                    2
